        Case 3:19-cv-00025-HTW-LRA Document 9 Filed 04/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JANELL BRACEY                                                                        PLAINTIFF

vs.                                                CMLACTION NO. 3:19-cv-25-HTW-LRA

H UMANA INSURANCE COMPANY
AND JOHN DOES 1-10                                                                 DEFENDANT



                             AGREED ORDER OF DISMISSAL


       THIS CAUSE is before the Court on the joint ore tenus motion of the Plaintiff, Janell

Bracey, and the Defendant, Humana Insurance Company ("Humana"), to dismiss all of the

Plaintiffs claims in this litigation with prejudice. The Court, having considered the motion and

being advised that the parties have fully and finally settled this matter, finds that the motion is

well-taken and should be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that all claims and causes of action

set forth in this civil action by the Plaintiff against Humana are hereby dismissed with prejudice,

with each party to bear their own costs.

                This 8th day of April, 2019.


                                             /s/HENRY T. WINGATE
                                             U.S. DISTRICT COURT JUDGE
       Case 3:19-cv-00025-HTW-LRA Document 9 Filed 04/09/19 Page 2 of 2




SUBMITTED BY:




Omar L. Nelson(MSB No. 100105)
Gibbs Travis PLLC
210 E. Capitol Street, Ste. 1801
Jackson, Mississippi 39201
Attorneyfor PlaintiffJanell Bracey




Jean C. Bertas(MSB No. 103837)
Baker Donelson Bearman Caldwell & Berkowitz,PC
One Eastover Center
100 Vision Drive
Suite 400
Jackson, MS 39211
Attorneyfor Humana Insurance Company
